RESOLUCIÓN
Atendidas la Moción urgente de desestimación por falta de jurisdicción del Tribunal y, en la alternativa, solicitud de orden aclaratoria sobre consolidación, presentada por el Comisionado Electoral del Partido Popular Democrático, Ledo. Guillermo San Antonio Acha, la Moción en oposición a desestimación y acreditando notificación del Comisio-nado Electoral del PNP, presentada por el Comisionado Electoral del Partido Nuevo Progresista, Ledo. Aníbal Vega Borges, y la Moción de desestimación presentada por el Comisionado Electoral del Partido del Pueblo Trabajador, *678Dr. José Córdova Iturregui, se provee “no ha lugar” a la desestimación solicitada.
Se aclara que, en vista de que los casos están consolida-dos, cualquier determinación de este Foro se extiende a ambos recursos.

Notifíquese inmediatamente por correo electrónico.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo constar la siguiente expresión, a la cual se unieron la Jueza Asociada Señora Pabón Chameco y los Jueces Aso-ciados Señor Kolthoff Caraballo y Señor Rivera García:
Estoy conforme con proveer “no ha lugar” a las mociones de desestimación porque, como señalan los votos disidentes, en la alternativa, el término de veinticuatro horas dispuesto en el Art. 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico, 16 LPRA see. 4031, para notificar un escrito de revisión es de cumplimiento estricto. Lo que es jurisdiccional es el término para presentar el escrito de revisión ante el Tribunal de Primera Instancia. En este caso, antes de que el tér-mino para notificar expirara, el foro primario lo prorrogó por justa causa mediante una orden para que se notificara copia de la solicitud de revisión junto con la citación a una vista. Orden del juez superior Ángel R. Pagán Ocasio de 27 de octu-bre 2016, a las 4:26 p. m. Por lo tanto, los casos que cita la disidencia son totalmente distinguibles. Así, por ejemplo, cuando desestimamos el recurso de certiorari presentado en Luis A. Rodríguez Aponte (Comisionado Electoral) y otros v. Comisión Local de Elecciones de Las Marías Precinto 034, CC-2016-1017, lo hicimos porque la presentación de ese escrito no se notificó y el término no se había prorrogado. Laceraría la confianza del Pueblo en la justicia que pretendamos tratar situaciones distintas como si fueran iguales.
La Jueza Presidenta Oronoz Rodríguez emitió la expre-sión siguiente:
Disiento de la determinación de una mayoría de este Tribunal y declararía “con lugar” la desestimación solicitada. El Art. 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4031, provee, sin ambages, que la parte que interese revisar un dictamen de la Comisión Estatal de Elecciones (CEE) tendrá un término de 24 horas *679para presentar el recurso de revisión y notificarle a la CEE y a las partes afectadas. Este es un requisito estatutario para per-feccionar el recurso de revisión. Por lo tanto, su incumpli-miento priva de jurisdicción al tribunal.
En este caso, el Comisionado Electoral del Partido Nuevo Progresista (PNP) aceptó que no notificó su escrito a la CEE y a las demás partes dentro del término de veinticuatro horas exigido por el estatuto. La falta de jurisdicción es patente y el curso legal obligado es la desestimación. Hemos expresado rei-teradamente que ningún tribunal puede arrogarse la jurisdic-ción que no tiene. Las partes tampoco se la pueden conferir. Este no es un asunto de jurisdicción sobre la persona, sino una obligación que impone la Ley Electoral y cuyo incumplimiento priva de jurisdicción al foro.
Sin embargo, varios miembros de este Tribunal consideran que el término para notificar el escrito de revisión a la CEE y a las partes afectadas es de cumplimiento estricto. Así, consi-deran que el foro primario prorrogó mediante una orden el término para cumplir con el requisito de notificación, aun cuando el Comisionado Electoral del PNP no le solicitó dicha prórroga al foro de instancia; por ende, no pudo haberla justificado. En este escenario, aparte que no surge de la orden del tribunal una intención de prorrogar el término, considero que el tribunal no hubiera podido hacerlo, pues es “norma trillada” en nuestro ordenamiento procesal que se requiere una justa causa para que un tribunal pueda, en el ejercicio de su discreción, prorrogar un término. Rosario Mercado v. ELA, 189 DPR 561, 563 esc. 1 (2013) (Opinión del Juez Asociado Señor Martínez Torres).
De ahí que en Soto Pino v. Uno Radio Group, 189 DPR 84, 92 (2013), los que hoy argumentan que el término en cuestión se prorrogó, antes expresaron que “Oja parte que actúa tardí-amente debe hacer constar las circunstancias específicas que ameriten reconocerse como justa causa para prorrogar un tér-mino de cumplimiento estricto. Si no lo hace, los tribunales ‘carece [n] de discreción para prorrogar el término y, por ende, acoger el recurso ante su consideración’ ”. (Corchetes suplidos y en el original, énfasis en el original suprimido y énfasis suplido). íd. Esto, sin considerar que la distinción que estos miembros del Tribunal sugieren entre el carácter jurisdiccio-nal del término para presentar un escrito y el carácter de cum-plimiento estricto del mismo término para notificar tal escrito, no tiene base en la Ley Electoral.
Además, cabe enfatizar que recientemente este Tribunal, en forma unánime, declaró “no ha lugar” un recurso de certiorari presentado por el Partido Popular Democrático en el caso Luis *680A. Rodríguez Aponte (Comisionado Electoral) y otros v. Comisión Local de Elecciones de Las Marías Precinto 034, CC-2016-1017, por incumplir con el Reglamento de este Tribunal al no certificar, dentro de las veinticuatro horas de presentar su es-crito, que notificó su recurso a las demás partes vía fax o per-sonalmente y por teléfono. Véase Regla 22(E)(3)—(5) del Regla-mento del Tribunal Supremo, 4 LPRA Ap. XXI-B. A pesar de que en este caso el Comisionado Electoral del PNP incumplió con un requisito análogo, una mayoría de este Tribunal re-suelve de forma distinta.
Laceramos la confianza del Pueblo en esta institución cuando ante situaciones similares, resolvemos de forma inconsistente. Por todo lo anterior, disiento.
La Juez Asociada Señora Rodríguez Rodríguez emitió un Voto particular disidente. El Juez Asociado Señor Feli-berti Cintrón emitió un Voto particular disidente, al cual se unió la Jueza Presidenta Oronoz Rodríguez y el Juez Aso-ciado Señor Colón Pérez.
El Juez Asociado Señor Colón Pérez hizo constar la ex-presión siguiente:
Hace tan solo cinco días —el 26 de octubre de 2016— que en Luis A. Rodríguez Aponte (Comisionado Electoral del PPD) y otros v. Comisión Local de Elecciones de Las Marías, CC-2016-1017, un caso con controversias en extremo similares a la que hoy nos ocupa, los nueve Jueces que componemos este Tribunal procedimos de forma correcta al desestimar por falta de jurisdicción un recurso de revisión judicial en el cual el Comi-sionado Electoral del Partido Popular Democrático de Las Ma-rías nos solicitó que revisáramos un gran número de recusa-ciones por razón de domicilio efectuadas en ese municipio. Procedimos así ya que el recurso presentado por este no se había notificado a las partes dentro del término de veinticua-tro horas que establece la Regla 22(E) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, análoga al Art. 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico, 16 LPRA see. 4031. Hoy, en un caso en el que el Comisionado Electoral del Partido Nuevo Progresista nos solicita que revisemos cier-tas determinaciones de la Comisión Estatal de Elecciones re-lacionadas con el voto adelantado de electores con impedimen-tos de movilidad (encamados), una mayoría de este Tribunal —sin brindar razones válidas en derecho para ello— se niega a desestimar por falta de jurisdicción un recurso que adolece, en esencia, del mismo defecto. No podemos avalar con nuestro *681voto ese lamentable y errado proceder. Con el mismo sentido de justicia y de responsabilidad que empleé al disponer del caso Luis A. Rodríguez Aponte (Comisionado Electoral del PPD) y otros v. Comisión Local de Elecciones de Las Marías, hoy desestimaría por falta de jurisdicción el caso ante nos.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
— O —